 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                 ***
 7    DEUTSCHE BANK NATIONAL TRUST                           Case No. 2:17-cv-01504-RFB-CWH
      COMPANY, AS TRUSTEE FOR FIRST
 8    FRANKLIN MORTGAGE LOAN TRUST
      2006-FF11, MORTGAGE PASS-THROUGH
 9    CERTIFICATES, SERIES 2006-FF11,                                   ORDER

10                       Plaintiff,
11             v.
12
      SFR INVESTMENTS POOL 1, LLC, a
13    Nevada        limited-liability   company;
      LAMPLIGHT SQUARE @ CORONADO
14    RANCH, LLC, a Nevada limited-liability
      company; LAMPLIGHT SQUARE @
15    CORONADO RANCH HOMEOWNERS’
      ASSOCIATION, a Nevada non-profit
16    corporation; and ALESSI & KOENIG, LLC, a
      Nevada limited-liability company,
17
                        Defendants.
18

19
        I.          INTRODUCTION
20
              Before the Court is Defendant SFR Investments Pool 1, LLC’s (“SFR’s”) Motion to
21
     Dismiss. ECF No. 41. For the reasons stated below, the Court grants the Motion to Dismiss as to
22
     all of the claims except the unjust enrichment claim.
23

24
        II.         FACTUAL BACKGROUND
25
              The Court summarizes the facts alleged in Deutsch Bank’s complaint. ECF No. 1.
26
              On May 18, 2006, a deed of trust was recorded subsequent to a borrower’s purchase of a
27
     property located at 6238 Tillman Crest Avenue, Las Vegas, Nevada 89139, NV 89074 (APN 176-
28
 1   14-613-035) (“the Property”). The beneficial interest was later transferred to Deutsche Bank on

 2   or about October 17, 2011.

 3           On or about September 30, 2010, a Notice of Delinquent Assessment was submitted on

 4   behalf of the HOA for outstanding amounts owed and recorded with the Recorder’s Office as

 5   Instrument Number 201009300001914.

 6           On or about February 10, 2011, a Notice of Default and Election to Sell under Homeowners

 7   Association Lien was submitted on behalf of the HOA for outstanding amounts owed as of

 8   February 7, 2011 and was recorded with the Recorder’s Office as Instrument Number

 9   201102100002884.

10           On or about August 1, 2011, a Notice of Trustee’s Sale was submitted on behalf of the

11   HOA for the outstanding amounts owed and was recorded in the Recorder’s Office as Instrument

12   Number 20110801-0002248. The Notice of Trustee’s Sale set a foreclosure date of August 31,

13   2011.

14           On or about August 30, 2011, the Borrower filed a Voluntary Petition with the United

15   States Bankruptcy Court, District of Nevada, as Case Number 11-23710-bam. The Bankruptcy

16   Petition, which was served on the HOA, identified the Property as an asset of the bankruptcy estate.

17   The HOA was listed as a creditor in the bankruptcy.

18           On January 17, 2012, Deutsche Bank moved for relief from the automatic stay with respect

19   to its interest in the Property. On February 22, 2012, the Bankruptcy Court issued an order granting

20   relief from the automatic stay to Deutsche Bank with respect to the Property.

21           On or about February 28, 2012, a Notice of Trustee’s Sale was submitted on behalf of the

22   HOA pursuant to the September 30, 2010 Notice of Delinquent Assessment listing outstanding

23   amounts owed and was recorded in the Recorder’s Office as Instrument Number

24   201202280001041. The Notice of Trustee’s Sale set a foreclosure date of March 21, 2012.

25           On or about February 14, 2013, a Trustee’s Deed upon Sale was recorded with the

26   Recorder’s Office as Instrument Number 201302140003174, documenting the purchase of the

27   Property at public auction on July 18, 2012.

28
                                                      2
 1         III.      PROCEDURAL BACKGROUND

 2                Deutsche Bank filed its complaint on May 26, 2017. ECF No. 1. Lamplight at Coronado

 3   Ranch Homeowners’ Association (“the HOA”) filed its answer on August 3, 2017. ECF No. 14.

 4                On August 28, 2017, SFR filed a Motion to Dismiss. ECF No. 24. The HOA joined the

 5   motion. ECF Nos. 25, 26.

 6                The Court entered a scheduling order on September 20, 2017. ECF No. 30.

 7                On March 23, 2018, the Court denied the pending motion to dismiss without prejudice and

 8   issued a stay in the case pending the Nevada Supreme Court’s decision on a certified question of

 9   law regarding NRS 116’s notice requirement in Bank of N.Y. Mellon v. Star Hill Homeowners

10   Ass’n, Case No. 2:16-cv-02561-RFB-PAL. ECF No. 38. The Nevada Supreme Court published

11   an answer to the certified question on August 2, 2018. SFR Investments Pool 1, LLC v. Bank of

12   New York Mellon, 422 P.3d 1248 (Nev. 2018).

13                On August 23, 2018, SFR filed a Renewed Motion to Dismiss. ECF No. 41. The HOA

14   again joined the motion. ECF No. 42.

15                The Court will now lift the stay in this case and consider the pending motion.

16

17         IV.       LEGAL STANDARD

18                In order to state a claim upon which relief can be granted, a pleading must contain “a short

19   and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

20   8(a)(2). In ruling on a motion to dismiss for failure to state a claim, “[a]ll well-pleaded allegations

21   of material fact in the complaint are accepted as true and are construed in the light most favorable

22   to the non-moving party.” Faulkner v. ADT Security Servs., Inc., 706 F.3d 1017, 1019 (9th Cir.

23   2013). To survive a motion to dismiss, a complaint must contain “sufficient factual matter,

24   accepted as true, to state a claim to relief that is plausible on its face,” meaning that the court can

25   reasonably infer “that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556

26   U.S. 662, 678 (2009) (citation and internal quotation marks omitted).

27   ///

28   ///

                                                           3
 1      V.         DISCUSSION

 2            SFR, joined by the HOA, argues that Deutsche Bank’s complaint is time-barred pursuant

 3   to a three-year statute of limitations. Deutsche Bank argues in response that a five-year statute of

 4   limitations applies to its complaint.

 5            Accepting the allegations in the complaint as true, the Court determines whether “the

 6   running of the statute is apparent on the face of the complaint.” Huynh v. Chase Manhattan Bank,

 7   465 F.3d 992, 997 (9th Cir. 2006) (citation omitted). A complaint may be dismissed as untimely

 8   only where “it appears beyond doubt that the plaintiff can prove no set of facts that would establish

 9   the timeliness of the claim.” Supermail Cargo, Inc. v. United States, 68 F.3d 1204, 1207 (9th Cir.

10   1995).

11            For statute of limitations calculations, time is computed from the day the cause of action

12   accrued. Clark v. Robison, 944 P.2d 788, 789 (Nev. 1997). Deutsche Bank alleges that the

13   foreclosure sale occurred on July 18, 2012. The Court finds that all of the Plaintiff’s claims, except

14   for the unjust enrichment claim, began to run on the date of the foreclosure sale as these claims all

15   stem from issues or disputes regarding the sale and its effect. The complaint was filed on May 26,

16   2017, over four years later. Contrary to Plaintiff’s argument, the claim did not accrue on September

17   18, 2014, the date of the Nevada Supreme Court decision in SFR Investments Pool 1 v. U.S. Bank,

18   334 P.3d 408 (Nev. 2014). The Nevada Supreme Court has held that SFR Investments applies

19   retroactively and constitutes an interpretation of NRS 116.3116 rather than a change in law. K&P

20   Homes v. Christiana Trust, 133 Nev. Adv. Op. 51 (July 27, 2017).

21            The Court finds that the applicable three- and four- year statutes of limitations pursuant to

22   Nevada law foreclose all claims in Deutsche Bank’s complaint, except for the unjust enrichment

23   claim. Insofar as Deutsche Bank’s pleading relates to any right protected by NRS 116.3116 and

24   the violation of that right, Deutsche Bank’s claims carry a three-year statute of limitations pursuant

25   to NRS 11.190(3)(a), which applies to actions upon a liability created by statute. Insofar as

26   Deutsche Bank seeks relief based on alleged unconstitutionality, or on equitable grounds, Deutsche

27   Bank’s claims fall within the four-year catch-all provision at NRS 11.220 and are similarly

28   foreclosed.

                                                       4
 1            The Court finds the Deutsche Bank is not entitled to the five-year statute of limitations for

 2   certain quiet title actions pursuant to NRS 11.070 and 11.080. The statute of limitations provided

 3   by these code sections only apply when the plaintiff actually “was seized or possessed of the

 4   premises.” Nev. Rev. Stat. §§ 11.070, 11.080; see also Saticoy Bay LLC Series 2021 Gray Eagle

 5   Way v. JPMorgan Chase Bank, N.A., 388 P.3d 226, 232 (Nev. 2017) (NRS 11.080); Bissell v.

 6   Coll. Dev. Co., 469 P.2d 705, 707 (Nev. 1970) (NRS 11.070). NRS 11.070 and 11.080 do not

 7   apply to claims by parties that held only a lien interest, not title. For the same reason, the exclusion

 8   of actions “for the recovery of real property” from the three-year limitation in NRS 11.190(3)(a)

 9   does not implicate Deutsche Bank’s action; Deutsche Bank seeks to recover only a lien interest in

10   a real property rather than physical possession.

11            The Court also finds that it cannot clearly determine from the complaint when the statute

12   of limitations began to run on the unjust enrichment claim. While it may be quite likely that it

13   began to run outside of the statute of limitations period, the Court cannot make that determination

14   at this time. The Court therefore denies the motion only as to this claim.

15

16      VI.      CONCLUSION

17            IT IS ORDERED that the stay in this case is LIFTED.

18            IT IF FURTHER ORDERED that SFR Investments Pool 1, LLC’s Renewed Motion to

19   Dismiss (ECF No. 41) is GRANTED in part and DENIED in part.

20            IT IS FURTHER ORDERED that this case will be subject to an expedited discovery

21   schedule of 60 days. The parties shall submit a proposed joint discovery plan scheduling order by

22   April 12, 2019.

23            DATED: March 31, 2019.

24
                                                            ______________________________
25                                                          RICHARD F. BOULWARE, II
26                                                          UNITED STATES DISTRCIT JUDGE

27

28
                                                        5
